Case 3:19-cv-19323-FLW-ZNQ Document 7 Filed 01/16/20 Page 1 of 2 PageID: 39



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants State of New Jersey, New Jersey State
Police, Attorney General of the State of New Jersey, Gurbir
Grewal, New Jersey Department of Law and Public Safety, Colonel
Patrick A. Callahan

By:   Suzanne Davies
      Deputy Attorney General
      (609) 633-3985
      Suzanne.davies@law.njoag.gov

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                         VICINAGE OF TRENTON


FRANKLIN ARMORY, INC,

                  Plaintiff,                     Civil Action No.
                                                19-19323 (FLW/ZNQ)
             v.

STATE OF NEW JERSEY, et al,             NOTICE OF MOTION TO EXTEND TIME
                                          TO ANSWER, MOVE OR OTHERWISE
                  Defendant.            REPLY PURSUANT TO FED. R. CIV.
                                                 P. 6(b)(1)(B)



      PLEASE TAKE NOTICE that on January 16, 2020, the undersigned,

Gurbir Grewal, Attorney General of New Jersey, by Suzanne Davies,

Deputy Attorney General, as Attorney for Defendants State of New

Jersey, New Jersey State Police, Attorney General of the State of

New Jersey, Gurbir Grewal, New Jersey Department of Law and Public

Safety,   Colonel   Patrick    A.   Callahan,   shall   move   before   the

Honorable Zahid N. Quraishi, U.S.M.J., in the United States Court
Case 3:19-cv-19323-FLW-ZNQ Document 7 Filed 01/16/20 Page 2 of 2 PageID: 40



House, Trenton, New Jersey, pursuant to Fed. R. Civ. P. 6(b)(1)(B)

for an Order extending time for Defendants to answer, move or

otherwise reply to Plaintiff’s Complaint, twenty one days to

February 6, 2020.       Defendants will rely on the Declaration of

Suzanne Davies being filed simultaneously with this Notice of

Motion.

     It is respectfully requested that the Court rule upon the

moving    papers   submitted,   without   requiring   the   appearance   of

counsel, pursuant to Fed. R. Civ. P. 78.

     A proposed form of Order is attached hereto.


                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY

                            By:   /s/ Suzanne Davies
                                  Suzanne Davies
                                  Deputy Attorney General
                                  (609)376-2948
                                  Suzanne.davies@law.njoag.gov



DATED: January 16, 2020
